 
EXHIBIT 10.4(c)
 
STOCK PLEDGE AGREEMENT
 
dated as of April 15, 2002
 
by
 
Richard V. Vesta
 
in favor of
 
SMITHFIELD FOODS, INC.
 





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS*
 

         
Page

--------------------------------------------------------------------------------

           
ARTICLE I
  
DEFINITIONS
  
1
    Section 1.01
  
Definitions
  
1
    Section 1.02
  
UCC Terms
  
1
ARTICLE II
  
THE SECURITY INTERESTS
  
1
    Section 2.01
  
The Security Interests
  
1
    Section 2.02
  
Security for Obligations
  
1
    Section 2.03
  
Delivery of Pledged Collateral
  
2
    Section 2.04
  
Termination of Security Interests; Release of Pledged Collateral
  
2
    Section 2.05
  
Security Interests Absolute
  
2
ARTICLE III
  
REPRESENTATIONS AND WARRANTIES
  
3
    Section 3.01
  
Contravention
  
3
    Section 3.02
  
Binding Effect
  
3
    Section 3.03
  
Title to Pledged Shares
  
4
    Section 3.04
  
Pledged Shares
  
4
    Section 3.05
  
Validity, Perfection and Priority of Security Interests
  
4
ARTICLE IV
  
COVENANTS
  
4
    Section 4.01
  
Filing; Further Assurances
  
4
    Section 4.02
  
Sale of Pledged Collateral; Liens
  
4
ARTICLE V
  
DISTRIBUTIONS ON COLLATERAL; VOTING
  
5
    Section 5.01
  
Right to Receive Distributions on Pledged Collateral; Voting
  
5
ARTICLE VI
  
GENERAL AUTHORITY; REMEDIES
  
6
    Section 6.01
  
General Authority
  
6
    Section 6.02
  
UCC Rights
  
7
    Section 6.03
  
Application of Proceeds; Sale of Pledged Collateral
  
7
    Section 6.04
  
Rights of Purchasers
  
8
    Section 6.05
  
Securities Act, etc
  
8
    Section 6.06
  
Other Rights of the Lender
  
9
    Section 6.07
  
Waiver and Estoppel
  
10
    Section 6.08
  
Application of Moneys
  
11
ARTICLE VII
  
MISCELLANEOUS
  
11
    Section 7.01
  
Notices
  
11
    Section 7.02
  
Waivers, Non-Exclusive Remedies
  
12
    Section 7.03
  
Expenses; Documentary Taxes
  
12
    Section 7.04
  
Successors and Assigns
  
12
    Section 7.05
  
Amendments and Waivers
  
12
    Section 7.06
  
Governing Law; Jurisdiction; Waiver of Jury Trial
  
12
    Section 7.07
  
Limitation by Law; Severability
  
13
    Section 7.08
  
Counterparts; Effectiveness
  
13

 

--------------------------------------------------------------------------------

*The Table of Contents is not a part of the Stock Pledge Agreement.





--------------------------------------------------------------------------------

 
STOCK PLEDGE AGREEMENT
 
THIS STOCK PLEDGE AGREEMENT (as amended, supplemented or modified from time to
time, this “Pledge Agreement”) is dated as of April 15, 2002 and is by Richard
V. Vesta (the “Borrower”) in favor of SMITHFIELD FOODS, INC., a Virginia
corporation (the “Lender”).
 
RECITALS
 
The Lender has made a loan to the Borrower in the principal amount of
$3,139,000, which is evidenced by a promissory note dated the date hereof made
by the Borrower and payable to the Lender (including all modifications,
amendments, substitutions, renewals or extensions hereof and allonges hereto,
the “Note”). As a condition to making the loan evidenced by the Note, the Lender
has required thast the Borrower enter into this Pledge Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Definitions. Terms defined in the Note and not otherwise defined
herein shall have, as used herein, the respective meanings provided for therein.
 
Section 1.02 UCC Terms. Unless otherwise defined herein, or unless the context
otherwise requires, all terms used herein which are defined in the Virginia
Uniform Commercial Code (the “UCC”) shall have the meanings therein stated.
 
ARTICLE II
 
THE SECURITY INTERESTS
 
Section 2.01 The Security Interests. The Borrower hereby pledges to the Lender,
and grants to the Lender a security interest in, the following (the “Pledged
Collateral”):
 
(i)     the shares of stock described on Schedule I hereto (the “Pledged
Shares”), and all dividends, distributions, cash, instruments and other property
and proceeds from time to time received, receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged Shares;
 
(ii)     to the extent not otherwise excluded in the foregoing, all cash and
non-cash proceeds thereof.
 
Section 2.02 Security for Obligations. This Pledge Agreement secures the: (i)
the payment of all amounts now or hereafter payable by the Borrower to the
Lender on the Note and (ii) the payment and performance of all obligations or
liabilities now or hereafter payable by





--------------------------------------------------------------------------------

the Borrower or required to be performed by the Borrower pursuant to this Pledge
Agreement (the “Obligations”). The security interests granted by this Pledge
Agreement are granted as security only and shall not subject the Lender to, or
transfer or in any way affect or modify, any obligation or liability of the
Borrower with respect to any of the Pledged Collateral or any transaction in
connection therewith.
 
Section 2.03 Delivery of Pledged Collateral. All certificates or instruments
representing or evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of the Lender pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, with signatures appropriately guaranteed, and
accompanied in each case by any required transfer tax stamps, all in form and
substance satisfactory to the Lender. The Lender shall have the right, after the
occurrence of and during the continuance of an Event of Default, in its
discretion and without notice to the Borrower except to the extent otherwise
provided herein or in accordance with applicable law, to cause any or all of the
Pledged Shares or other Pledged Collateral to be transferred of record into the
name of the Lender or its nominee.
 
Section 2.04 Termination of Security Interests; Release of Pledged Collateral.
Upon the full, final and irrevocable payment and performance of all the
Obligations, the security interests in the Pledged Collateral shall terminate
and all rights to the Pledged Collateral shall revert to the Borrower. In
addition, at any time and from time to time prior to such termination of the
security interests, the Lender may release any of the Pledged Collateral. Upon
any such termination of the security interests or any release of the Pledged
Collateral, the Lender will, at the Borrower’s expense, execute and deliver to
the Borrower such documents as the Borrower shall reasonably request to evidence
the termination of the security interests or the release of the Pledged
Collateral. Any such documents shall be without recourse to or warranty by the
Lender.
 
Section 2.05 Security Interests Absolute. All rights of the Lender and security
interests hereunder, and all obligations of the Borrower hereunder, shall be
absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
 
(i)      any extension, renewal, settlement, compromise, waiver or release in
respect of any Obligation, the Note or any other document evidencing or securing
such Obligation, by operation of law or otherwise;
 
(ii)     any modification or amendment or supplement to the Note or any other
document evidencing or securing any Obligation;
 
(iii)     any release, non-perfection or invalidity of any direct or indirect
security for any Obligation;



-2-



--------------------------------------------------------------------------------

 
(iv)     any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower or its assets or any resulting disallowance, release or
discharge of all or any portion of the Obligations;
 
(v)       the existence of any claim, set-off or other right which the Borrower
may have at any time against the Borrower, the Lender or any other corporation
or person, whether in connection herewith or any unrelated transactions;
provided, that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
 
(vi)     any invalidity or unenforceability relating to or against the Borrower
for any reason of any Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower of the
Obligations;
 
(vii)     any failure by the Lender (a) to file or enforce a claim against the
Borrower or its estate (in a bankruptcy or other proceeding), (b) to give notice
of the existence, creation or incurring by the Borrower of any new or additional
indebtedness or obligation under or with respect to the Obligations, (c) to
commence any action against the Borrower, (d) to disclose to the Borrower any
facts which the Lender may now or hereafter know with regard to the Borrower or
(e) to proceed with due diligence in the collection, protection or realization
upon any collateral securing the Obligations; or
 
(viii)     any other act or omission to act or delay of any kind by the Borrower
or the Lender or any other corporation or person or any other circumstance
whatsoever which might, but for the provisions of this clause, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 3.01 Contravention. The execution, delivery and performance by the
Borrower of the Note and this Pledge Agreement require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute (with or without the giving of notice or lapse of time
or both) a default under, any provision of applicable law or of any agreement,
judgment, injunction, order, decree or other instrument binding upon or
affecting the Borrower or result in the creation or imposition of any lien,
security interest, pledge or encumbrance (a “Lien”), other than the Lien of this
Pledge Agreement, upon any of his assets.
 
Section 3.02 Binding Effect. The Note and this Pledge Agreement constitute valid
and binding agreements of the Borrower, enforceable against the Borrower in
accordance with their terms, except as the enforceability hereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and by equitable principles of general



-3-



--------------------------------------------------------------------------------

applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
 
Section 3.03 Title to Pledged Shares. The Borrower owns all of the Pledged
Shares free and clear of any Liens other than the security interests granted
hereby.
 
Section 3.04 Pledged Shares. All Pledged Shares have been duly authorized and
validly issued, and are fully paid and non-assessable, and are subject to no
options to purchase or similar rights of any individual, corporation,
partnership or other entity (a “Person”). The Borrower is not and will not
become a party to or otherwise bound by any agreement, other than this Pledge
Agreement, which restricts in any manner the rights of any present or future
holder of any of the Pledged Shares with respect thereto.
 
Section 3.05 Validity, Perfection and Priority of Security Interests. Upon
delivery of all certificates or instruments representing or evidencing the
Pledged Collateral to the Lender, the Lender will have a valid and perfected
security interest in the Pledged Collateral subject to no prior Lien. No
registration, recordation or filing with any governmental body agency or
official is required in connection with the execution or delivery of this Pledge
Agreement, or necessary for the validity or enforceability hereof or for the
perfection of the security interests of the Lender granted hereby. The Borrower
has not performed any acts which might prevent the Lender from enforcing any of
the terms and conditions of this Pledge Agreement or which would limit the
Lender in any such enforcement.
 
ARTICLE IV
 
COVENANTS
 
The Borrower agrees that so long as any Obligation remains unpaid:
 
Section 4.01 Filing; Further Assurances. The Borrower will, at his expense and
in such manner and form as the Lender may require, execute, deliver, file and
record any financing statement, specific assignment or other paper and take any
other action that may be necessary or desirable, or that the Lender may
reasonably request, in order to create, preserve, perfect or validate the
security interests granted hereby or to enable the Lender to exercise and
enforce its rights hereunder with respect to any of the Pledged Collateral. To
the extent permitted by applicable law, the Borrower hereby authorizes the
Lender to execute and file, in the name of the Borrower or otherwise, Uniform
Commercial Code financing statements which the Lender in its sole discretion may
deem necessary or appropriate to further perfect the security interests in the
Pledged Collateral.
 
Section 4.02 Sale of Pledged Collateral; Liens. The Borrower will not sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or create or suffer to exist any Lien (other than security interests
in favor of the Lender) on any Pledged Collateral; provided, however, that the
Borrower may sell or transfer Pledged Shares if (i) no Event of Default has
occurred and is continuing and no circumstances exist which, with the giving of
notice, the lapse of time or both would constitute an Event of Default and (ii)
(A) the



-4-



--------------------------------------------------------------------------------

Borrower pays to the Lender all sums due under the Note upon the sale or
transfer of such Pledged Shares or (B) for estate planning purposes, the Pledged
Shares are transferred, subject to the Lien of this Pledge Agreement, to an
inter vivos trust in which the Borrower is the sole beneficiary. The Borrower
agrees that he will cause each issuer of the Pledged Shares not to issue any
stock or other securities in addition to or in substitution for the Pledged
Shares issued by such issuer, except to the Borrower and the Borrower will
pledge hereunder, immediately upon his acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities of each
issuer of the Pledged Shares.
 
ARTICLE V
 
DISTRIBUTIONS ON COLLATERAL; VOTING
 
Section 5.01 Right to Receive Distributions on Pledged Collateral; Voting. (a)
So long as no Event of Default shall have occurred and be continuing: The
Borrower shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement.
 
(i) The Borrower shall be entitled to receive and retain any and all dividends,
interest and other payments and distributions made upon or with respect to the
Pledged Collateral, provided, however, that any and all
 
(A) dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,
 
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and
 
(C) cash paid, payable or otherwise distributed in respect of principal of, in
redemption of, or in exchange for, any Pledged Collateral,
 
shall be, and shall be forthwith delivered to the Lender to hold as, Pledged
Collateral and shall, if received by the Borrower, be received in trust for the
benefit of the Lender, be segregated from the other property or funds of the
Borrower and be forthwith delivered to the Lender as Pledged Collateral in the
same form as so received (with any necessary endorsement).
 
(ii) The Lender shall execute and deliver (or cause to be executed and
delivered) to the Borrower all such proxies, powers of attorney, consents,
ratifications and waivers and other instruments as the Borrower may reasonably
request for the



-5-



--------------------------------------------------------------------------------

purpose of enabling the Borrower to exercise the voting and other rights which
he is entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments which he is authorized to receive and retain
pursuant to paragraph (ii) above.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(iii) All rights of the Borrower to receive the dividends and interest payments
which he would otherwise be authorized to receive and retain pursuant to Section
5.01(a)(ii) shall cease, and all such rights shall thereupon become vested in
the Lender which shall thereupon have the sole right to receive and hold as
Pledged Collateral such dividends and interest payments.
 
(iv) All dividends and interest payments which are received by the Borrower
contrary to the provisions of paragraph (i) of this Section 5.01(b) shall be
received in trust for the benefit of the Lender, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Lender as Pledged
Collateral in the same form as so received (with any necessary endorsement).
 
(c) Upon the occurrence and during the continuance of an Event of Default and
upon notice by the Lender to the Borrower, all rights of the Borrower to
exercise the voting and other consensual rights which he would otherwise be
entitled to exercise pursuant to Section 5.1(a)(i) shall cease, and all such
rights shall thereupon become vested in the Lender which shall thereupon have
the sole right to exercise such voting and other consensual rights.
 
ARTICLE VI
GENERAL AUTHORITY; REMEDIES
 
Section 6.01 General Authority. The Borrower hereby irrevocably appoints the
Lender and any officer or agent thereof, with full power of substitution, as his
true and lawful attorney-in-fact, in the name of the Borrower or its own name,
for the sole use and benefit of the Lender, but at the Borrower’s expense, at
any time and from time to time after the occurrence and during the continuance
of an Event of Default, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
carry out the terms of this Pledge Agreement and, without limiting the
foregoing, the Borrower hereby gives the Lender the power and right on its
behalf, without notice to or further assent by the Borrower (except to the
extent required by the UCC) to do the following:
 
(i)  to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments taken or received by the Borrower as, or in connection with, the
Pledged Collateral;
 
(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or in connection with the Pledged Collateral;



-6-



--------------------------------------------------------------------------------

 
(iii) to commence, settle, compromise, compound, prosecute, defend or adjust any
claim, suit, action or proceeding with respect to, or in connection with, the
Pledged Collateral;
 
(iv) to sell, transfer, assign or otherwise deal in or with the Pledged
Collateral or any part thereof, as fully and effectually as if the Lender were
the absolute owner thereof; and
 
(v)  to do, at its option, but at the expense of the Borrower, at any time or
from time to time, all acts and things which the Lender deems necessary to
protect or preserve the Pledged Collateral and to realize upon the Pledged
Collateral.
 
Section 6.02 UCC Rights. If an Event of Default shall have occurred and be
continuing, the Lender may in addition to all other rights and remedies granted
to it in this Pledge Agreement and in any other agreement securing, evidencing
or relating to the Obligations, exercise (i) all rights and remedies of a
secured party under the UCC (whether or not in effect in the jurisdiction where
such rights are exercised) and (ii) all other rights available to the Lender at
law or equity.
 
Section 6.03 Application of Proceeds; Sale of Pledged Collateral.
 
(a) The Borrower expressly agrees that if an Event of Default shall occur and be
continuing, the Lender, without demand of performance or other demand or notice
of any kind (except the notice specified below of the time and place of any
public or private sale) to or upon the Borrower or any other Person (all of
which demands and/or notices are hereby waived by the Borrower), may forthwith
(i) apply the cash, if any, then held by it as Collateral as specified in
Section 6.08 and (ii) if there shall be no such cash or if such cash shall be
insufficient to pay the Obligations in full, to collect, receive, appropriate
and realize upon the Pledged Collateral and/or sell, assign, give an option or
options to purchase or otherwise dispose of and deliver the Pledged Collateral
(or contract to do so) or any part thereof in one or more parcels (which need
not be in round lots) at public or private sale, at any office of the Lender or
elsewhere in such manner as is commercially reasonable and, as the Lender may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Lender shall have the right upon any such public sale, and,
if the Pledged Collateral is of a type customarily sold in a recognized market
or is of a type which is the subject of widely distributed standard price
quotations, upon any such private sale or sales, to purchase the whole or any
part of the Pledged Collateral so sold, and thereafter to hold the same,
absolutely and free from any right or claim of any kind.
 
(b) Unless the Pledged Collateral threatens to decline speedily in value, the
Lender shall give the Borrower ten days’ written notice of its intention to make
any such public or private sale or sale at a broker’s board or on a securities
exchange. Such notice shall (i) in the case of a public sale, state the time and
place fixed for such sale, (ii) in the case of sale at a broker’s board or on a
securities exchange, state the board or exchange at which such sale is to



-7-



--------------------------------------------------------------------------------

be made and the day on which the Pledged Collateral, or the portion thereof
being sold, will first be offered for sale and (iii) in the case of a private
sale, state the day after which such sale may be consummated. The Lender shall
not be obligated to make any such sale pursuant to any such notice. The Lender
may adjourn any public or private sale or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the sale, and such
sale may be made at any time or place to which the same may be so adjourned. In
the case of any sale of all or any part of the Pledged Collateral on credit or
for future delivery, the Pledged Collateral so sold may be retained by the
Lender until the selling price is paid by the purchaser thereof, but the Lender
shall not incur any liability in case of the failure of such purchaser to take
up and pay for the Pledged Collateral so sold and, in the case of such failure,
such Pledged Collateral may again be sold upon like notice.
 
Section 6.04 Rights of Purchasers. Upon any sale of the Pledged Collateral
(whether public or private) in accordance with this Pledge Agreement, the Lender
shall have the right to deliver, assign and transfer to the purchaser thereof
the Pledged Collateral so sold. Each purchaser (including the Lender) at any
such sale shall hold the Pledged Collateral so sold absolutely, free from any
claim or right of whatever kind, including any equity or right of redemption of
the Borrower who, to the extent permitted by law, hereby specifically waives all
rights of redemption, including, without limitation, any right to redeem the
Pledged Collateral under Section 9-623 of the UCC, stay or approval which he has
or may have under any law now existing or hereafter adopted.
 
Section 6.05 Securities Act, etc.
 
(a) In view of the position of the Borrower in relation to the Pledged
Collateral, or because of other present or future circumstances, a question may
arise under the Securities Act of 1933, as now or hereafter in effect, or any
similar statute hereafter enacted analogous in purpose or effect (such Act and
any such similar statute as from time to time in effect being herein called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. The Borrower understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Lender if the Lender were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Lender in any attempt to dispose of all or part of the Pledged Collateral
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Under applicable law, in the absence of an
agreement to the contrary, the Lender may be held to have certain general duties
and obligations to the Borrower to make some effort toward obtaining a fair
price even though the obligations of the Borrower may be discharged or reduced
by the proceeds of a sale at a lesser price. The Borrower clearly understands
that the Lender is not to have any such general duty or obligation to the
Borrower, and the Borrower will not attempt to hold the Lender responsible for
selling all or any part of the Pledged Collateral at any inadequate price even
if the Lender shall accept the first offer received or does not approach more
than one possible purchaser. Without limiting the generality of the foregoing,
the



-8-



--------------------------------------------------------------------------------

provisions of this Section would apply if, for example, the Lender were to place
all or any part of the Pledged Collateral for private placement by an investment
banking firm, or if such investment banking firm purchased all or any part of
the Pledged Collateral for its own account, or if the Lender placed all or any
part of the Pledged Collateral privately with a purchaser or purchasers.
 
Accordingly, the Borrower expressly agrees that the Lender is authorized, in
connection with any sale of the Pledged Collateral, if it deems it advisable so
to do, (i) to restrict the prospective bidders on or purchasers of any of the
Pledged Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Collateral, (ii) to cause to be placed on certificates for any or all of
the Pledged Collateral or on any other securities pledged hereunder a legend to
the effect that such security has not been registered under the Federal
Securities Laws and may not be disposed of in violation of the provision of said
Federal Securities Laws and (iii) to impose such other limitations or conditions
in connection with any such sale as the Lender deems necessary or advisable in
order to comply with said Federal Securities Laws or any other law. The Borrower
covenants and agrees that he will execute and deliver such documents and take
such other action as the Lender deems necessary or advisable in order to comply
with said Federal Securities Laws or any other law in connection with any such
sale of the Pledged Collateral. The Borrower acknowledges and agrees that such
limitations may result in prices and other terms less favorable to the seller
than if such limitations were not imposed, and, notwithstanding such
limitations, agrees that any such sale shall not be deemed to have been made in
a commercially unreasonable manner solely because of such limitations, it being
the agreement of the Borrower and the Lender that the provisions of this Section
6.5 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Lender sells the Pledged Collateral. The Lender shall be under no obligation
to delay a sale of any Pledged Collateral for a period of time necessary to
permit the issuer of any securities contained therein to register such
securities under the Federal Securities Laws, or under applicable state
securities laws, even if the issuer would agree to do so.
 
(b) If the Lender shall determine to exercise its right to sell all or any of
the Pledged Collateral and if in the opinion of counsel for the Lender it is
necessary, or if in the opinion of the Lender it is advisable, to have the
securities included in the Pledged Collateral or the portion thereof to be sold
registered under the provisions of the Federal Securities Laws, the Borrower
agrees, at his own expense, to cooperate with the Lender, including executing
all such instruments and documents as may be necessary or, in the opinion of the
Lender, advisable, in registering such securities under, and otherwise complying
with, the provisions of the Federal Securities Laws.
 
Section 6.06 Other Rights of the Lender.
 
(a) The Lender (i) shall have the right and power to institute and maintain such
suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in



-9-



--------------------------------------------------------------------------------

it by this Pledge Agreement and (ii) proceed by suit or suits at law or in
equity to enforce such rights and to foreclose upon the Pledged Collateral and
to sell all, or from time to time, any of the Pledged Collateral under such
judgment or decree of a court of competent jurisdiction.
 
(b) The Lender shall, to the extent permitted by applicable law, without notice
to the Borrower (except as otherwise provided in this Pledge Agreement) or any
party claiming through him, following the occurrence and during the continuance
of an Event of Default, without regard to the solvency or insolvency at such
time of any Person then liable for the payment of any of the Obligations,
without regard to the then value of the Pledged Collateral and without requiring
any bond from any complainant in such proceedings, be entitled as a matter of
right to the appointment of a receiver or receivers (who may be the Lender) of
the Pledged Collateral or any part thereof, and of the profits, revenues and
other income thereof, pending such proceedings, with such powers as the court
making such appointment shall confer, and to the entry of an order directing
that the profits, revenues and other income of the property constituting the
whole or any part of the Pledged Collateral be segregated, sequestered and
impounded for the benefit of the Lender, and the Borrower irrevocably consents
to the appointment of such receiver or receivers and to the entry of such order.
 
(c) In no event shall the Lender have any duty to exercise any rights or take
any steps to preserve the rights of the Borrower in the Pledged Collateral, nor
shall the Lender be liable to the Borrower or any other Person for any loss
caused by the Lender’s failure to meet any obligation imposed by Section 9-207
of the UCC or any successor provision. Without limiting the foregoing, the
Lender shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if the Pledged
Collateral is accorded treatment substantially equal to that which the Lender
accords its own property, it being understood that the Lender shall not have any
duty or responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Pledged Collateral, whether or not the Lender has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any parties with respect to any Pledged Collateral.
 
Section 6.07 Waiver and Estoppel.
 
(a) The Borrower agrees, to the extent he may lawfully do so, that he will not
at any time in any manner whatsoever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting him to direct the order in which the Pledged
Collateral shall be sold, now or at any time hereafter in force which may delay,
prevent or otherwise affect the performance or enforcement of this Pledge
Agreement, and hereby waives all benefit or advantage of all such laws. The
Borrower covenants that he will not hinder, delay or impede the execution of any
power granted to the Lender in the Note or this Pledge Agreement.
 
(b) The Borrower, to the extent he may lawfully do so, on behalf of himself and
all who claim through or under him, including without limitation any and all
subsequent



-10-



--------------------------------------------------------------------------------

creditors, vendees, assignees and lienors, waives and releases all rights to
demand or to have any marshalling of the Pledged Collateral upon any sale,
whether made under any power of sale granted herein or pursuant to judicial
proceedings or under any foreclosure or any enforcement of this Pledge
Agreement, and consents and agrees that all of the Pledged Collateral may at any
such sale be offered and sold as an entirety.
 
(c) The Borrower waives, to the extent permitted by law, presentment, demand,
protest and any notice of any kind (except the notices expressly required
hereunder) in connection with this Pledge Agreement and any action taken by the
Lender with respect to the Pledged Collateral.
 
Section 6.08 Application of Moneys.
 
The proceeds of any sale of, or other realization upon, all or any part of the
Pledged Collateral shall be applied by the Lender in the following order of
priority (the Borrower remaining liable for any deficiency remaining unpaid
after such application):
 
first, to payment of the out-of-pocket expenses of such sale or other
realization, including reasonable compensation to the Lender and its agents and
counsel, and all out-of-pocket expenses, liabilities and advances actually
incurred or made by the Lender, its agents and counsel in connection therewith
or in connection with the care, safekeeping or otherwise of any or all of the
Pledged Collateral, and any other unreimbursed expenses for which the Lender is
to be reimbursed pursuant to Section 7.03;
 
second, to payment of the Obligations; and
 
finally, any surplus then remaining shall be paid to the Borrower, or his
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address set forth on the signature page hereof or to such other address as such
party may hereafter specify for the purpose by notice to the other. Each such
notice, request or other communication shall be effective (i) two days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section. Rejection or refusal to accept, or the
inability to deliver because of a changed address of which no notice was given
shall not affect the validity of notice given in accordance with this Section.



-11-



--------------------------------------------------------------------------------

 
Section 7.02 Waivers, Non-Exclusive Remedies. No failure on the part of the
Lender to exercise, and no delay in exercising, no course of dealing with
respect to, any right under this Pledge Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise by the Lender of any right
under this Pledge Agreement preclude any other or further exercise thereof or
the exercise of any other right. The rights of the Lender under this Pledge
Agreement are cumulative and are not exclusive of any other remedies provided by
law.
 
Section 7.03 Expenses; Documentary Taxes. The Borrower shall forthwith on demand
pay all out-of-pocket expenses incurred by the Lender, including reasonable fees
and disbursements of its counsel and agents, in connection with the preparation
and administration of this Pledge Agreement or the administration, sale or other
disposition of the Pledged Collateral or the preservation, protection or defense
of the rights of the Lender in and to the Pledged Collateral. The Borrower shall
forthwith pay on demand the amount of any taxes which the Lender may have been
required to pay be reason of the security interests granted in the Pledged
Collateral (including any applicable transfer taxes) or to free any of the
Pledged Collateral from the lien thereof.
 
Section 7.04 Successors and Assigns. This Pledge Agreement is for the benefit of
the Lender and its successors and assigns, and in the event of an assignment of
all or any of the Obligations, the rights hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Pledge Agreement shall be binding upon the Borrower and his successors and
assigns.
 
Section 7.05 Amendments and Waivers. Any provision of this Pledge Agreement may
be amended or waived, if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Lender.
 
Section 7.06 Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a) This Pledge Agreement has been delivered in Virginia and shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia,
except as otherwise required by mandatory provisions of law and except to the
extent that remedies provided by the laws of any jurisdiction other than
Virginia are governed by the laws of such jurisdiction.
 
(b) The parties hereby irrevocably submit to the nonexclusive jurisdiction of
the Circuit Court of Isle of Wight County, Virginia with respect to the
collection or enforcement of this Stock Pledge Agreement or the Note or any
dispute arising out of or relating to this Stock Pledge Agreement or the Note or
any of the transactions contemplated hereby or thereby. Each of the parties
hereby irrevocably agrees that all claims in respect of the foregoing may be
heard and determined in such court (and the courts hearing appeals from such
court). The parites hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum in connection therewith.



-12-



--------------------------------------------------------------------------------

 
(c) THE PARTIES HERETO WAIVE THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THE COLLECTION OR ENFORCEMENT OF THIS
STOCK PLEDGE AGREEMENT OR THE NOTE OR ANY DISPUTE UNDER THIS STOCK PLEDGE
AGREEMENT OR THE NOTE.
 
Section 7.07 Limitation by Law; Severability.
 
(a) All rights, remedies and powers provided in this Pledge Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of law, and all the provisions of this Pledge Agreement are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and be limited to the extent necessary so that they will not
render this Pledge Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
 
(b) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender in order to carry out the intentions
of the parties hereto as nearly as may be possible; and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 
Section 7.08 Counterparts; Effectiveness. This Pledge Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Pledge Agreement shall become effective when the Lender shall have received
counterparts hereof signed by itself and the Borrower.
 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed as of the day and year first above written.
 
/S/    RICHARD V. VESTA

--------------------------------------------------------------------------------

Name: Richard V. Vesta
 
Address:
3017 Autumn Leaves Circle
Green Bay, WI 54313-9326
   
SMITHFIELD FOODS, INC.
 

By:
 
/S/    DANIEL G. STEVENS
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Daniel G. Stevens
Title: VP and CFO



-13-



--------------------------------------------------------------------------------

 
Address:
200 Commerce Street
Smithfield, Virginia 23430
Attention: Dan Stevens



-14-



--------------------------------------------------------------------------------

Schedule I
 
List of Pledged Shares
 
Stock Issuer

--------------------------------------------------------------------------------

    
Class of Stock

--------------------------------------------------------------------------------

    
Stock Certificate Nos.

--------------------------------------------------------------------------------

    
Par Value

--------------------------------------------------------------------------------

    
Number of Shares

--------------------------------------------------------------------------------

SFD
    
Common
    
S-1874
    
$0.50
    
656,882

